ORDER
The motion by The News and Observer Publishing Co.; Capitol Broadcasting Company, Inc.; Time-Warner Entertainment-Advance Newhouse Partnership; DTH Media Corp.; and the North Carolina Press Foundation, Inc. to file a brief supporting plaintiff-appellants is allowed.
The motion by The News and Observer Publishing Co.; Capitol Broadcasting Company, Inc.; Time-Warner Entertainment-Advance Newhouse Partnership; DTH Media Corp.; and the North Carolina Press Foundation, Inc. to participate in oral argument is allowed as follows:
Pursuant to Rule 30 of the North Carolina Rules of Appellate Procedure, petitioner-appellants have a total of thirty minutes in which to present their oral argument. Petitioner-appellants may, but are not compelled to and are under no duty to, cede a portion of those thirty minutes to The News and Observer Publishing Co.; Capitol Broadcasting Company, Inc.; Time-Warner Entertainment-Advance Newhouse Partnership; DTH Media Corp.; and the North Carolina Press Foundation, Inc. However, if petitioner-appellants and amici reach an agreement to share time, they together will have a total of thirty minutes of oral argument.
*774By order of the Court in Conference, this 15th day of October, 2014.
s/Edmunds. J.
For the Court